Concurring and Dissenting Opinion by
Mr. Justice Roberts:
The majority has correctly concluded that appellant’s situation falls within Section 4 of the Fireman’s Relief Association bylaws.
I believe, however, that any legally enforceable right thus created in appellee should not be satisfied with state revenues contributed to the firemen’s pension fund under the Act of June 28, 1895, P. L. 408, §2, as amended, 72 P.S. §2262. See Firemen’s Relief Ass’n of Washington v. Minehart, 430 Pa. 66, 241 A. 2d 745 (1968) ; Volunteer Firemen’s Relief Ass’n of Reading v. Minehart, 425 Pa. 82, 227 A. 2d 632 (1967).
Although appellee unquestionably terminated his service with the fire department, he did not retire from public service but instead continued to work for the same municipal employer in the position of Chief Electrician. Accordingly, he should not contemporaneously *507receive a salary and pension both, funded by public resources. Such a windfall at the taxpayers’ expense is not to be countenanced.
Mr. Chief Justice Bell joins in this concurring and dissenting opinion.